Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission IDS filed on 07/16/2021 has been entered.



Response to Amendment

3.	The amendments filed on 05/27/2021 have been fully considered and are made of record.
	a. Claims 1 and 3 have been amended.
	b. Claims 15-17 have been added.
	
		


Reason for Allowance

4.	Claims 1-17 are allowed.

a)	The applicant amended independent claims 1 and 3 and overcome rejection and claims 10-17 were previously allowable. Applicant’s arguments filed on 05/27/2021 have been fully considered and are persuasive. Therefore, the rejection of Office Action sent on 03/30/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 3:
As to claims 1-2 and 4-16 the present invention is direct to a rotational speed sensor arrangement comprising: Independent claim 1 identifies the uniquely distinct features of “wherein the signal markers have radially extending tooth elements with two switching flanks, and wherein the two switching flanks converge to a single switching edge as a common edge of the two switching flanks”.
As to claims 3 and 17 the present invention is direct to  a rotational speed sensor arrangement comprising: Independent claim 3 identifies the uniquely distinct features of “wherein the signal markers have radially extending tooth elements with two switching flanks, wherein the two switching flanks converge to a single switching edge, and wherein a reference marker is provided that is designed as an additional control tooth element in a particular gap of gaps disposed between each of the signal markers”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  



/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858